Bishop v Katz Delicatessen of Houston St., Inc. (2017 NY Slip Op 03692)





Bishop v Katz Delicatessen of Houston St., Inc.


2017 NY Slip Op 03692


Decided on May 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2017

Friedman, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


3775N 251419/13

[*1] Samaad Bishop, Plaintiff-Appellant,
vKatz Delicatessen of Houston Street, Inc., et al., Defendants-Respondents, Fred Austin, etc., et al., Defendants, Zurich American Insurance Company, et al. Nonparty Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Betty Owens Stinson, J.), entered on or about January 15, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 24, 2017,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2017
CLERK